Case: 14-10737    Date Filed: 01/28/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10737
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:13-cv-00157-CDL



NATHANIEL GRIGGS,

                                                            Petitioner-Appellant,

                                      versus

WARDEN, et al.,

                                                                      Respondents,

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN,

                                                        Respondents-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (January 28, 2015)
               Case: 14-10737    Date Filed: 01/28/2015   Page: 2 of 2


Before TJOFLAT, WILSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Nathaniel Griggs appeals the dismissal of his pro se 28 U.S.C. § 2254

petition raising four claims of ineffective assistance of appellate counsel. Given

our instructions set out in Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992), the

district court committed a Clisby error by not addressing two ineffective assistance

claims raised in an amendment to Griggs’s petition. Accordingly, we vacate the

dismissal of Griggs’s petition, without prejudice, and remand for further

proceedings.

      VACATED AND REMANDED.




                                          2